El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
Este pleito fué iniciado por 25 obreros contra su patrono Luis Jordán, quien se dedica a la fabricación de mosaicos. En su demanda reclaman aumentos de salarios estipulados en los convenios colectivos que rigieron desde noviembre de 1947 hasta diciembre de 1952, y los cuales aumentos alegan no les han sido satisfechos.
Contestada la demanda y celebrado el juicio correspon-diente, la corte a quo dictó sentencia desestimando la demanda en cuanto a veinte de los querellantes por no haber éstos com-parecido a sostener sus reclamaciones y en cuanto a los otros cinco, condenó al demandado a pagarles las sumas reclama-das en la demanda, más una suma igual en concepto de pena-lidad, y las costas, incluyendo $250 para honorarios de abo-gado. No estando conforme, el demandado apeló.
Los obreros reclamantes estaban afiliados al Sindicato de Trabajadores de la Industria de Mosaicos. (1) En noviembre 20 de 1947 el Sindicato y los dueños de fábrica de mosaicos de San Juan y Río Piedras, entre los cuales figuraba el que-rellado Luis Jordán, firmaron un convenio colectivo de tra-bajo que entró en vigor el día 9 de noviembre del mismo año y continuó por el período de un año. El apartado (d) del art. IV de dicho convenio disponía:
“(d) Durante la vigencia de este convenio ios patronos con-vienen en pagar a los obreros que trabajan por hora y que actual-mente ganan 32<¡; la hora, 35^ hora; los demás obreros que tra-*507bajan por hora recibirán un aumento de 2$ la hora. Todo nuevo obrero recibirá un jornal mínimo de 32$ hora.”
Subsiguientemente las relaciones entre los patronos y el Sin-dicato se regían por convenios colectivos con vigencia durante un año. Respecto a los jornales, estos convenios disponían:
“Artículo IV (d). Durante la vigencia de este convenio re-girán los mismos salarios que actualmente están percibiendo los obreros . . . .”
La corte a quo resolvió que los querellantes Pedro Díaz, Santiago Collazo y Miguel Ángel Alers, quienes comenzaron a trabajar para el querellado con posterioridad a la firma del convenio colectivo de 20 de noviembre de 1947, tenían derecho a percibir el aumento de tres centavos dispuesto en el art. IV {d) de dicho convenio a partir de los primeros 30 días en que comenzaron a trabajar. En su primer señalamiento el apelante imputa al tribunal sentenciador haber cometido error al interpretar el art. IV (d) del convenio en la forma antes expresada. Su contención es que todo obrero que co-menzara a trabajar con posterioridad a la firma del susodicho convenio colectivo sería considerado bajo el art. IV (d) como “nuevo obrero”, y por tanto, con derecho a percibir un jornal mínimo de 32$ la hora que fué el jornal pagado a estos tres obreros durante el período comprendido en sus reclamaciones.
Tiene razón el apelante. Hemos visto que el art. IV (d) del convenio proveía que “los patronos convienen en pagar a los obreros que trabajan por hora y que actualmente ganan 32$ la hora, 35$ hora; . ” (Bastardillas nues-tras) . Obviamente este aumento de 3$ cubría a aquellos obre-ros que al momento de firmarse el convenio estaban ganando 32$ por hora. No podemos dar otra interpretación a la frase “y que actualmente ganan 32$ la hora”. Seguía disponiendo dicho artículo que “los demás obreros que trabajan por hora recibirán un aumento de 2$ la hora”. Es claro también que esta disposición se refería a aquellos obreros que ya estaban-traba jando para el patrono aquí apelante para la fecha de *508la firma del convenio, recibiendo un salario por hora diferente al de 32<j; la hora. Al disponer dicho artículo que los demás obreros que trabajan por horas “recibirán un aumento de 2‡ la hora,” se estaba decretando un aumento de 2‡ la hora para los obreros que ya percibían un salario determinado por hora. Ambos aumentos, el de 3‡ y el de 2<¡: la hora era pues, para los obreros que ya trabajaban para el apelante, y quienes eran los que estaban negociando el convenio. Obviamente no po-dían recibir un aumento en sus salarios los obreros que no es-taban trabajando. Pero el art. IV (d) disponía además lo siguiente: “Todo nuevo obrero recibirá un jornal mínimo de 32‡ la hora.” Esta disposición, a nuestro juicio, establecía el jornal mínimo para los obreros que comenzaron a trabajar ¡jara el patrono con posterioridad a la firma del convenio co-lectivo.
La controversia entre las partes gira alrededor de esta última disposición del art. IV {d), y específicamente sobre el significado de la frase “nuevo obrero”. La corte sentenciadora, fundándose en una cláusula de Taller Unionado(2) incluida en el convenio firmado el día 22 de agosto de 1951, resolvió que la condición de nuevo obrero, “por el espíritu mismo *509del conjunto de las cláusulas de todos los convenios, que la prueba nos demuestra eran iguales, era el que viniendo por primera vez a la industria tenía treinta días para afiliarse al Sindicato y durante ese período recibiría un mínimo de 32(S la hora. Luego, o se marchaba de la industria o se afi-liaba al Sindicato para disfrutar de todos los derechos como miembro del mismo. No vemos cómo el Sindicato podría au-mentar sus miembros y así obtener más cuotas de los obre-ros, si el nuevo obrero habría de seguir ganando 32 centavos por hora igual que el mínimo a que tenía derecho al empezar a trabajar. La afiliación debería tener algún incentivo y eso, a nuestro juicio tendría que ser que el obrero ganaría, luego del mes concedido para su afiliación al Sindicato, los 35 centavos por hora estipulados para los obreros que al firmarse el convenio ganaban 32 centavos la hora.”
Debe observarse, en primer lugar, que el convenio colec-tivo firmado en noviembre de 1947, no contenía la referida cláusula de taller unionado. De todos modos dicha cláusula no tiene relación alguna con los salarios ni afecta la escala de los mismos. Esta cláusula establecía como una condición de su empleo, que el obrero fuera miembro “bona-fide" del Sindicato. A los obreros que ya estaban empleados se les con-cedió un término de 30 días a partir de la firma del convenio (22 de agosto de 1951) para afiliarse al Sindicato. “Toda persona nueva que fuese empleada por los Patronos después de firmarse” el convenio, venía obligada a afiliarse al Sindi-cato dentro de 30 días para poder continuar en su empleo. Esto no significa, como concluyó la corte a quo — aceptando a los fines del razonamiento que la cláusula de Taller Unionado hubiera figurado en el convenio de 1947 — que nuevo obrero es el que trabaja los primeros 30 días cuando ha sido empleado después de firmarse el convenio y que una vez transcurrido dicho término pierde su condición de nuevo obrero a los fines del art. IV (d). Por el contrario el lenguaje usado en la cláu-sula de taller unionado es más bien expresivo de que nuevo obrero es la “persona nueva que fuere empleada por los Pa-*510tronos después de firmarse este convenio.” El primer error señalado fué cometido.
 Después de dirimir el conflicto de la prueba a favor de los querellantes, la corte a quo formuló la siguiente conclusión de hecho:
“4. — Que los querellantes Dionisio Salcedo y Tomás Collazo, comenzaron a trabajar para el querellado con anterioridad a la firma del convenio colectivo de 20 de noviembre de 1947.”
El apelante había ofrecido en evidencia ciertas libretas con-teniendo, según alegaba, sus nóminas para los años 1947 a 1950, con el propósito de corroborar su testimonio en el sen-tido de que los dos obreros a que se refiere la anterior con-clusión de hecho, habían comenzado a trabajar para él, des-pués, y no antes, de haberse firmado el convenio de 1947. La corte denegó la admisión de la evidencia y esa negativa es el motivo del segundo señalamiento de error.
La corte, después de examinar las libretas ofrecidas en evidencia por el apelante, determinó que en ellas no se iden-tificaban a los obreros debidamente, ni aparecía en las mis-mas el tipo de jornal, ni los días trabajados. Dichas libretas no han sido elevadas a este Tribunal, y por consiguiente el apelante no nos ha puesto en condiciones de resolver el error planteado. Es oportuno indicar, sin embargo, que la corte a quo permitió al apelante declarar que las nóminas revelarían que Dionisio Salcedo comenzó a trabajar para él en el 1950. A pesar de ello, la corte no dió crédito a su testimonio. El error, de haberse cometido, no sería perjudicial. Cf. Sucn. Maldonado v. Maldonado, 43 D.P.R. 678.
Por el tercero y último error el apelante impugna el pronunciamiento de la corte sentenciadora condenándole a pa-gar, además de los salarios adeudados, una suma igual por concepto de liquidación de daños y perjuicios.
Hemos dicho antes de que los obreros reclaman en este caso ciertos aumentos en sus salarios estipulados en convenios co-lectivos. No se trata aquí de que el patrono pagara a dichos *511obreros un salario mínimo menor que el fijado para la indus-tria de mosaicos o de que el salario que ellos percibían era menor que el salario que suele pagarse en la localidad por tra-bajos similares. El convenio colectivo disponía que los obre-ros que ganaban 32^ la hora, ganarían 35^ la hora. En otras palabras, que estos obreros recibirían un aumento en sus sa-larios de 3^ la hora. El patrono no pagó el aumento conve-nido a los obreros Dionisio Salcedo y Tomás Collazo, sino que continuó pagándoles a razón de 320 la hora. Dichos obreros reclaman ahora, las cantidades no pagádasle por concepto del aumento de Zf. la hora.
El apelante arguye que la Ley Federal de Normas Razo-nables de Trabajo (29 U.S.C.A. 216), la Ley de Salario Mí-nimo de Puerto Rico y la Ley núm. 379 de 15 de mayo de 1948 ((1) pág. 1255), que son los únicos estatutos que auto-rizan la imposición del pago en concepto de liquidación de daños y perjuicios, de una suma igual a los salarios adeuda-dos, no son de aplicación a las reclamaciones de los apelados. Por el contrario, éstos alegan que el pronunciamiento impug-nado está sostenido por el art. 13 de la citada Ley núm. 379 de 1948.
Considerando que los obreros apelados no imputan a su pa-trono una violación de la Ley Federal de Normas Razonables del Trabajo, o de algún decreto, orden o resolución de la Junta de Salario Mínimo de Puerto Rico, la cuestión aquí envuelta queda limitada a determinar si bajo la Ley 379 de 1948, los apelados tienen derecho a la compensación adicional en con-cepto de liquidación de daños y perjuicios.
El art. 13 de dicha Ley, dispone:
“Artículo 13. — Todo empleado que reciba una compensación menor que la fijada en esta Ley para horas regulares y horas extras de trabajo, tendrá derecho a recobrar de su patrono mediante acción civil, las cantidades no pagadas más una suma igual por concepto de liquidación de daños y perjuicios, además de las cos-tas, gastos y honorarios de abogado del procedimiento.” (Bas-tardillas nuestras.)
*512Al discutir este tercer error el apelante hace descansar su argumentación en la frase . . . que reciba una compen-sación menor que la fijada en esta Ley para horas regula-res . . (Bastardillas nuestras.) Sostiene que la Ley 379 no fija compensación alguna para las horas regulares de trabajo y que a falta de otra ley o de algún decreto de la Junta de Salario Mínimo fijando una compensación mínima para la industria de mosaicos, él no viene obligado a pagar a los obreros reclamantes, además de los salarios adeudados por horas regulares de trabajo, una suma igual en concepto de liquidación de daños y perjuicios.
No tiene razón. El art. 13 debe interpretarse conjunta-mente con las demás disposiciones de la Ley. Es cierto que la Ley 379 no fija salarios mínimos como lo hace la Ley Federal de Normas Razonables de Trabajo. Ello era innecesa-rio ya que en Puerto Rico se fija el salario mínimo y otras condiciones de trabajo por decretos mandatories de la Junta de Salario Mínimo. Sin embargo, no queremos decir con esto, que la Ley 379 no obliga al pago de determinada compensa-ción por las horas regulares de trabajo. En su art. 19 define “Contrato de trabajo” como sigue:
“ ‘Contrato de trabaj o’ significa todo convenio verbal o escrito mediante el cual se obliga el empleado a ejecutar una obra, reali-zar una labor o prestar un servicio para el patrono por un sala-rio o cualquier otra retribución pecuniaria. Si no hubiera esti-pulación expresa en cuanto al salario, será obligación del patrono pagar el salario mínimo fijado para la ocupación, industria o ne-gocio en cuestión, y, a falta de tal determinación, el salario que suele pagarse en la localidad por trabajos similares.”
Esta disposición impone al patrono la obligación de pagar (1) el salario estipulado cuando rige un convenio, (2) a falta de convenio, el salario mínimo fijado para la ocupación, in-dustria o negocio en cuestión, como cuando rige un decreto mandatorio de la Junta de Salario Mínimo, y (3) a falta de tal determinación, el salario que suele pagarse en la locali-dad por trabajos similares. El propio lenguaje usado en el *513estatuto nos lleva a esta interpretación. Al decir la ley “Si no hubiera estipulación expresa en cuanto al salario, será obligación del patrono pagar el salario mínimo, etc.”, implica que será obligación del patrono pagar el salario que haya estipulado con sus empleados. (Bastardillas nuestras.) En otras palabras, la obligación de pagar el salario mínimo fijado para la ocupación, industria o negocio, y a falta de tal determinación el salario que suele pagarse en la localidad por trabajos similares, nace cuando no hubiere estipulación ex-presa en cuanto al salario. Si la hay, rige la estipulación y la ley obliga al patrono a su cumplimiento, so pena de in-currir en la responsabilidad señalada en el art. 13.
Puede sostenerse por tanto, que el salario convenido, el sa-lario mínimo fijado para la ocupación, industria o negocio en cuestión y a falta de uno y otro, el salario que suele pagarse en la localidad por trabajos similares, es la compensación que fija la Ley 379 para horas regulares de trabajo. En su con-secuencia la falta de pago de los salarios en cualesquiera de estos tres casos da derecho al empleado a reclamar bajo el art. 13 de la Ley.
 Cuando hay una estipulación expresa en cuanto al salario, como ocurre en este caso, si el patrono deja de pagar a sus empleados el salario estipulado, vendrá obligado a pagarle además de las cantidades no pagadas, una suma igual por concepto de liquidación de daños y perjuicios, además de las costas, gastos y honorarios de abogado del procedimiento. Esto es así porque la disposición del art. 13 como otras tantas disposiciones de la referida Ley 379, tales como la que fija la jornada legal de trabajo, la que provee compensación a tipo doble para las horas extras de trabajo, la que declara irrenunciable la compensación adicional a base de un tipo doble de trabajo, etc., forman parte de y deben considerarse incorporadas al contrato de trabajo ya que cualquier convenio en contrario entre el patrono y sus empleados queda suplantado por el estatuto. Sierra, Comisionado v. San Miguel, 70 D.P.R. 604 y Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743.
*514El tercer señalamiento de error será desestimado.

Por los fundamentos expuestos la sentencia apelada será revocada y se desestimará la demanda en cuanto a los quere-llantes Pedro Díaz, Santiago Collazo y Miguel Alers. En cuanto a los otros querellantes Dionisio Salcedo y Tomás Co-llazo, dicha sentencia será confirmada.

Los Jueces Presidente Sr. Snyder y Asociado Sr. Sifre, disienten en cuanto a la imposición de daños líquidos bajo el artículo 13 de la Ley núm. 379 de 1948.

 Esta Unión era una filial de. la Confederación General de Trabaja-dores de Puerto Rico.


 Dicha cláusula disponía:
“Taller Unionado
“Será condición para su empleo que todo trabajador que se emplee ac-tualmente con los Patronos o que pudiere emplearse en el futuro, sea un miembro ‘bonañde’ de la organización obrera contratante denominada el Sindicato. Disponiéndose, que como condición para continuar en su em-pleo a todo trabajador que en el momento de negociarse este convenio esté trabajando para los Patronos y que no esté afiliado a la organización obrera que forma parte de este contrato — le es concedido un término de treinta (30) días a partir de la firma de este convenio para afiliarse al Sindicato. Toda persona nueva que fuere empleada por los Patronos después de fir-marse este convenio viene obligada como condición de su empleo a afi-liarse a dicho Sindicato dentro de los treinta (30) días que aquí se señalan. El Sindicato notificará por escrito a los Patronos del incumplimiento por parte del obrero de las disposiciones de este Artículo y el Patrono enton-ces suspenderá de su empleo inmediatamente al obrero después del recibo de tal notificación. Disponiéndose, sin embargo, que esta cláusula no se pondrá en vigor hasta tanto una mayoría de los empleados dentro de la unidad apropiada, para propósito de contratación colectiva, autoricen a su aprobación mediante unas elecciones conducidas por la Junta Nacional de Relaciones del Trabajo.”